DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-29 are pending.
Claims 1-29 are allowed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 August 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 12 August 2021.  These drawings are accepted.
Nucleotide and/or Amino Acid Sequence Disclosures
The objection to Figure 25 for lack of compliance with the sequence rules is withdrawn in view of the replacement drawing received 12 August 2021.
Terminal Disclaimer
The terminal disclaimer filed on 12 August 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application Nos. 17/127,002 and 17/314,215 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Double Patenting
The provisional rejection of claims 1, 17, and 22-24 on the ground of nonstatutory double patenting as being unpatentable over claims 3, 4, 8-10, 16, 17, and 23 of copending Application No. 17/127002 (reference application) in the Office action mailed 23 July 2021 is withdrawn in view of the terminal disclaimer received 12 August 2021.
The provisional rejection of claims 2 and 3-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 6-8, 10, 11, and 17 of copending Application No. 17/314215 (reference application) in the Office action mailed 23 July 2021 is withdrawn in view of the terminal disclaimer received 12 August 2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.